Citation Nr: 9902745	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service in the Army from April 1941 
to September 1945; he was awarded the Purple Heart Medal.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to a special 
monthly pension by reason of the need for regular aid and 
attendance of another person, and/or by reason of being 
housebound due to disabilities.

The Board also notes that the RO issued a rating decision in 
December 1998 that denied a compensable evaluation for the 
appellants gunshot wound scars of the right chest wall and 
right buttocks; denied service connection for degenerative 
arthritis of the right hip; denied service connection for 
lumbar disc disease; and denied service connection for 
emphysema secondary to the gunshot wound of the right chest 
wall.  The appellant was notified of the rating decision in 
January 1999, however, he has apparently not yet indicated 
any disagreement with any of the contents of that rating 
decision (based on the record before the Board).  Since he 
has neither initiated nor completed the procedural steps 
necessary for an appeal on any of these issues, the Board has 
not included them in its listing on the title page of the 
claims on appeal.


REMAND

When the appellant filed his VA Form 9 (Appeal to the Board) 
in March 1998, he indicated that he did want to personally 
appear at a hearing before a Member of the Board, at the RO.  
The RO subsequently sent a letter to the appellant, in May 
1998, in which he was notified of a lengthy waiting list for 
Travel Board hearings and he was offered the option of a 
videoconference hearing.  The appellant apparently never 
responded to that letter.  The RO then transferred the case 
to the Board without scheduling the appellant for a Travel 
Board hearing.

In view of the foregoing, this case is being REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1998).  Also, if he 
wishes to withdraw his hearing request at 
any time prior to the hearing being 
conducted, he should so inform the RO in 
writing.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
